DETAILED ACTION
This action is responsive to the Amendment filed on 01/28/2022. Claims 1-3, 6, 8-11, 14, and 16-19 are pending in the case. Claims 7 and 15 have been cancelled. Claims 4, 5, 12, 13, and 20 have been cancelled. Claims 1, 9, and 17 are independent claims.

Response to Arguments
Applicant's amendments to claims 1, 6, 9, 14, and 17, and arguments regarding 35 U.S.C. § 112 rejections of the claims are persuasive in part. In particular, the amendments striking the “cascaded annotation relation classifier” language are persuasive. However, the language replacing “assimilate” with “integrate” has been fully considered but is not found persuasive. The plain meaning of integrate is to find the integral of something such as a function or equation. The term does not seem to be a term of art regularly used within the art, and the word “integrate” or “integrating” is not found within the specification in a way that would elucidate what exactly is going on in the step in which it is recited. Therefore, the Examiner respectfully maintains the 35 U.S.C. § 112 in this regard.
Applicant's prior art arguments have been fully considered and are persuasive. Accordingly, these rejections are hereby withdrawn.

Claim Rejections - 35 U.S.C. § 112
The following is a quotation of 35 U.S.C. § 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-3, 6-11, and 14-19 are rejected under 35 U.S.C. § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Independent claims 1, 9, and 17 recite “integrate” or “integrating.” It is unclear what exactly is taking place when the at least one expected relation data and the at least one identified expected relation class are integrated. The plain meaning of integrate is to find the integral of something such as a function or equation. The term does not seem to be a term of art regularly used within the art, and the word “integrate” or “integrating” is not found within the specification in a way that would elucidate what exactly is going on in the step in which it is recited. For the purpose of prior art analysis, for purposes of prior art, Examiner assumes integrate means the system/method/CRM can identify the least one expected relation data and the at least one identified expected relation class.
Dependent claims 2, 3, 6, 8, 10, 11, 14, 16, 18, and 19 all depend, either directly or indirectly, from independent claims 1, 9, and 17, respectively. Accordingly, dependent claims 2, 3, 6, 8, 10, 11, 14, 16, 18, and 19 all inherit the § 112(b) as being indefinite from independent claims 1, 9, and 17 discussed above.

Claims 8 and 16 are further rejected under 35 U.S.C. § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Each claim recites “the convergence” which as no antecedent basis support.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 8 and 16 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Each claim asserts dependency upon a respectively cancelled claim. Applicant may cancel the claims, amend the claims to place the claims in proper dependent form, rewrite the claims in independent form, or present a sufficient showing that the dependent claims complies with the statutory requirements.

Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Casey R. Garner whose telephone number is 571-272-2467. The examiner can normally be reached on Monday to Friday, 8am to 5pm, Eastern Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexey Shmatov can be reached on 571-270-3428. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866 217 9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800 786 9199 (IN USA OR CANADA) or 571 272 1000.

/Casey R. Garner/Examiner, Art Unit 2123